DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments filed on 5/4/2021 has been carefully reconsidered.
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combinations fails to fairly teach or suggest claimed features, which is “an edge of the first land adjacent to an outward edge of a first portion of the annulus is spaced from the outward edge of the first portion of the annulus to provide a first slot therebetween; and/or an edge of the second land adjacent to the outward edge of a second portion of the annulus is spaced from the outward edge of the second portion of the annulus to provide a second slot therebetween”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 16 is allowed over the prior art of record. The prior art of record, considered individually or in combinations fails to fairly teach or suggest claimed features, which is “an edge of the first land adjacent to an outward edge of a first portion of the annulus is spaced from the outward edge of the first portion of the annulus to provide a first slot therebetween; and/or an edge of the second land adjacent to the outward edge of a second portion of the annulus is spaced from the outward edge of the 
Claim 18 is allowed over the prior art of record. The prior art of record, considered individually or in combinations fails to fairly teach or suggest claimed features, which is “the first polarization mode is orthogonal to the second polarization mode”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAM T MAI/Primary Examiner, Art Unit 2845